DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-7) in the reply filed on April 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Claim 5: move the period to the end of the claim,
Claim 6: move the period to the end of the claim,
Claim 7: change “the stainless steel” to “the ferritic stainless steel” for consistency and antecedent clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 5 recites the limitation "the following Formula 2" in line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the following Formulae 3 and 4" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP 2010235995 A original submitted by applicant March 28, 2019), hereinafter referring to the machine translation from Google Patents printed on March 09, 2022 (of record in the Requirement for Restriction/Election of March 17, 2022), as Yoshihiro.  

Regarding claim 1, Yoshihiro teaches a ferritic stainless steel with ≤ 0.02% C, ≤ 0.5% Si, ≤ 1.5% Mn, 11-23% Cr, ≤ 0.015% N, 0.005-0.1% Ti, ≤ 1.0% Al, ≤ 0.50% Nb, ≤ 3.0% Mo and the balance of Fe and inevitable impurities (all mass%) (claims 1 and 4) with precipitate that are inclusions in the ferrite texture (texture is a matrix) (Pg. 4 [20]; claim 1), where the aspect ratio (long side to short side) of the precipitate is 5 or less and the abundance density is 102 pieces/mm2 to 8.0 x 105 pieces/mm2 (claim 1).  
The compositional, precipitate size ratio and formula proportions disclosed by Yoshihiro overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the presently claimed compositional, precipitate size ratio and formula requirements.
	Regarding “for an exhaust system heat exchanger having excellent sound absorption properties”, this occurs before the transitional phrase, and lacks sufficient structure to further limit the claim.  It is therefore considered to be an intended use of the claimed composition (MPEP 2111.02).  Yoshihiro teaches a ferritic stainless steel sheet suitably used in an exhaust gas system of a car (which exchanges heat), of a substantially identical steel composition and structure as that which is claimed (see discussion above).  Applicant teaches that the composition discussed above has excellent sound absorption properties ([00010]).  Therefore, the steel of Yoshihiro is considered to meet the claimed intended use.  Further, examiner notes that “excellent” is subject to a broad reasonable interpretation and any steel to some degree absorbs sound.

Regarding claim 2, Yoshihiro teaches each claim limitation of claim 1, as discussed above, and further teaches a precipitate diameter of 1 micron or more and an aspect ratio (long side to short side) of the precipitate is 5 or less (claim 1) and where the average diameter is the (major axis + minor axis)/2 (Pg. 5 [1]).  For example, these ranges allow a long length where the aspect ratio is 4 and the precipitate diameter is 4 microns, that calculates to a long length of 6.4 microns.  
The precipitate size proportions disclosed by Yoshihiro overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the presently claimed long side length.

Regarding claim 3, Yoshihiro teaches each claim limitation of claim 1, as discussed above, and further teaches in mass % of C ≤ 0.02%, N ≤ of 0.015% (total C+N of ≤ 0.035%), P ≤0.06%, S ≤ 0.03% (claim 1).  The compositional proportions disclosed by Yoshihiro overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 4, Yoshihiro teaches each claim limitation of claim 1, as discussed above, and further teaches in mass % of Mg ≤ 0.005%, Ca: 0.0007-0.0030%, and Cu 0.05-2.0% (Pg. 4 [15]-[19]).  The compositional proportions disclosed by Yoshihiro overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 5, Yoshihiro teaches each claim limitation of claim 1, as discussed above, and further teaches (in mass%) ≤ 0.5% Si, 0.005-0.1% Ti, ≤ 1.0% Al (claim 1). 
For example, these ranges include the values of Si of 0.25%, 0.05% Ti and 0.01% Al, which calculates to (Si/(Al+ 0.1*Ti)) of (0.25/(0.01+[0.1*0.05]) of 16.7, which meets the range of claim 5.
The composition proportions disclosed by Yoshihiro overlap applicants claimed proportional expression and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the proportional expression.
Regarding claim 6, Yoshihiro teaches each claim limitation of claim 1, as discussed above.  Yoshihiro does not specifically teach “a composition of the inclusions satisfies the following Formulae 3 and 4 “%(Al2O3) +%(MgO) + %(SiO2) + % (CaO) < 90% ---- Formula 3 %(Al2O3) + %(MgO) <50% --- Formula 4”.  
However, applicant discloses the composition of the inclusions is sensitive to the steel composition preferentially ([00080]), and when formula 2 is satisfied, the composition of inclusions may be obtained ([00081]).  Yoshihiro teaches a substantially identical ferritic stainless steel sheet (composition, formulas 1 and 2 included), as discussed above, to that of applicant.  As Yoshihiro teaches a substantially identical ferritic stainless steel sheet as that which the applicant claims and discloses as resulting in meeting the claimed formulae 3 and 4, one would reasonably expect the ferritic stainless steel sheet of Yoshihiro to possess the claimed properties, absent an objective showing to the contrary (MPEP 2112).
 
Regarding claim 7, Yoshihiro teaches each claim limitation of claim 1, as discussed above.  Yoshihiro does not specifically teach “a sound absorption index of the stainless steel is 7.0*10-4 or more”.
However, applicant teaches the criticality of the amounts of C and N (improving sound absorption), criticality of Nb amount (to reduce the decrease in sound absorption), the ratio long side to short side length of the inclusions to improve sound absorption ([00034]-[00036]), and the criticality of meeting formula 1 to improve sound absorption ([00077])/  Applicant does teach how the ratio of the inclusions may be produced ([00037]; [00083]); however, Yoshihiro teaches this separate from any processing (see claim 1 discussion above).  
Yoshihiro teaches a substantially identical ferritic stainless steel sheet (composition including C, N and Nb amounts; formula 1 and the ratio of long side to short side of inclusions), as discussed above, to that of applicant.  As Yoshihiro teaches a substantially identical ferritic stainless steel sheet as that which the applicant claims and discloses as causing the claimed sound absorption, one would reasonably expect the ferritic stainless steel sheet of Yoshihiro to possess the claimed property, absent an objective showing to the contrary (MPEP 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



  /Adam Krupicka/  Primary Examiner, Art Unit 1784